         Case 2:20-cv-00213-RAL Document 22 Filed 03/29/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELIZABETH ARVELO,                         :      CIVIL ACTION
                                          :
                     Plaintiff            :
                                          :
              v.                          :
                                          :
ANDREW M. SAUL,                           :      No. 20-cv-00213-RAL
Commissioner of Social Security,          :
                                          :
                     Defendant            :

                                         ORDER

       AND NOW, this 29th day of March, 2021, upon consideration of my previous

Order to Show Cause (Doc. No. 29) and Plaintiff’s failure to respond to that Order, it is

hereby ORDERED that Plaintiff’s case is dismissed for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b). The Clerk of Court shall mark this case CLOSED

for all purposes including statistics.



                                                 BY THE COURT:


                                                 s/Richard A. Lloret
                                                 RICHARD A. LLORET
                                                 U.S. Magistrate Judge
